It is not necessary for a claimant to have a previous work-related injury or a work-related pre-existing condition to be entitled to participate in the State Insurance Fund.
I would adopt the rationale of Schell v. Globe Trucking,Inc. (1990), 48 Ohio St.3d 1, 548 N.E.2d 920. Additionally, Justice Holmes in his concurring opinion in Village v. Gen.Motors Corp. (1984), 15 Ohio St.3d 129, 136, 15 OBR 279, 284,472 N.E.2d 1079, 1084, stated: "[I]n my view analysis must proceed on a case-by-case basis, leaving discretion in the trier of the fact to determine whether the gradual condition was work related or the product of aging."
I believe the trial court committed error in its grant of summary judgment to the defendants-appellees and the cause should properly be remanded for trial.
Accordingly, I dissent.